DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “each male active projection is respectively arranged above an upper male passive projection and under a lower male passive projection” is unclear because it is inconsistent with the disclosure.  The disclosure describes a first active male projection above an upper male passive projection and a second active male projection below a lower male passive projection.  This is different from the claimed recitation which appears to recite that each male active projection is arranged both above an upper male passive projection and under a lower male passive projection respectively.  Clarification of the scope of the claims is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,757,876 to Ditter in view of US Patent No. 5,632,392 to Oh.
 Regarding claim 1, Ditter discloses a plastic collapsible container (Fig 1) having folding walls (104, 108) and comprising an attachment mechanism (126a, 130a) between two adjacent folding walls (104, 108) thereof, said attachment mechanism comprising male projections (126a) located at one end (127) of a first folding wall of the container and arranged in a vertical direction, and female channels (130a) located at one end of a second folding wall adjacent to the first folding wall of the container and arranged in a vertical direction, wherein said male projections comprise a pair of male active projections  (A, Fig 1 below) and a pair of male passive projections (B, Fig 1 below) and said female channels comprise a pair of female active channels (C, Fig 1 below) configured to receive the male active projections and a pair of female passive channels (D, Fig 1 below) configured to receive the male passive projections, wherein each male active projection is respectively arranged above an upper male passive projection and under a lower male passive projection arranged contiguously in the vertical direction (Fig 1 below).  Ditter does not teach each of the male active projections comprising a respective protrusion at its end oriented opposite each other.  However, Oh discloses a foldable container (Fig 1) and in particular discloses a connection (7, Figs 5-6) comprising a projection with protrusions at the end on both sides.  One of ordinary skill in the art would have found it obvious to substitute the projections of Ditter with functionally equivalent projections as taught by Oh in order to connect the walls since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Furthermore, the modification would have resulted in each of the male active projections having a respective protrusion at its end oriented opposite each other since there are two protrusions protruding in opposite directions for each active projection.

 


    PNG
    media_image1.png
    640
    903
    media_image1.png
    Greyscale


Claim(s) 1, 5-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0284135 to Chinni Vergottini et al (Chinni) in view of US Patent No. 4,482,074 to Lalley and US 2011/0309072 to Rio Gonzalez et al (Rio).
Regarding claim 1, Chinni discloses a plastic collapsible container (Fig 1) having folding walls (4, 5) and comprising an attachment mechanism (7-10) between two adjacent folding walls (4, 5) thereof, said attachment mechanism comprising male projections (8, 10) located at one end  of a first folding wall of the container and arranged in a vertical direction, and female channels (7, 9) located at one end of a second folding wall adjacent to the first folding wall of the container and arranged in a vertical direction, wherein said male projections comprise a male active projection (8) and a pair of male passive projections (10) and said female channels comprise a female active channel (7) configured to receive the male active projections and a pair of female passive channels (9) configured to receive the male passive projections, wherein the male active projection is respectively arranged above an upper male passive projection and under a lower male passive projection arranged contiguously in the vertical direction (Fig 2 below).  Chinni does not teach a second active male projection and a second active female channel to receive the second active male projection.  However, Lalley discloses a collapsible container (Fig 1) and in particular discloses a pair of male active projection (51, 52) between a pair of male passive projection (65, 66) configured to be received by a pair of female active channels (22, 40) between a pair of female passive channels (26, 38).  One of ordinary skill in the art would have found it obvious to incorporate an additional male active projection and additional female active channel to Chinni as suggested by Lalley in order to facilitate engagement to keep the container upright when not collapsed. The modified Chinni further discloses male active closure means comprise projections that each have a protrusion (75, 76, Lalley) at its end (Fig 1, Lalley) but does not teach the protrusions oriented opposite each other.  Rio discloses a collapsible container (Fig 16.1) and in particular discloses connecting element comprising projections having protrusions (8, 11) at its end, the protrusions oriented opposite each other (Fig 1.1).  Taken as a whole, one of ordinary skill in the art would have found it obvious to have the modified Chinni protrusions oriented in opposite directions as suggested by Rio in order to facilitate attachment of the container panels.
Regarding claim 5, the modified Chinni further discloses wherein said protrusion has the shape of a hook-type lock (Lalley, col. 3, ll. 60-65).
Regarding claim 6, the modified Chinni further discloses at least one of the male active closure means (51, 52, Lalley) comprises an additional support element (stem 79, 80, Lalley).
Regarding claim 7, the modified Chinni further discloses additional support element (79, 80, Lalley) comprises a projection (stem) located under the protrusion (Fig 1).
Regarding claim 8, the modified Chinni teaches the attachment mechanism of claim 1 and further discloses male passive closure means comprising projections (10) that are grooved (Fig 2).  
Regarding claim 9, the modified Chinni discloses the attachment mechanism of claim 1 and further teaches male passive closure means (10) comprising an inclined lower face (Fig 2).  
Regarding claim 10, the modified Chinni further discloses each of the female closure means (26, 22, 39, 40, Lalley) channel shaped and comprises an upper edge and a lower edge (Fig 1).
Regarding claim 12, the modified Chinni further discloses wherein female closure means are separated into two parts, an upper part (39, 40, Lalley) and a lower part (22, 26, Lalley).
Regarding claim 13, the modified Chinni further teaches the female channels (26, 22, 39, 40, Lalley) are attached to a hollow column (3) located at end of the two folding walls of the container (Chinni, Fig 2).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinni in view of Lalley, Rio and US 2007/0017916 to Sabanci.
Regarding claim 11, the modified Chinni discloses the attachment mechanism of claim 1 but does not teach wherein female active closure means (22, 39) comprises a stop inside.  However, Sabanci discloses an attachment mechanism of a container (Fig 5) and in particular a stop (9) within a female active closure means (5).  One of ordinary skill in the art would have found it obvious to incorporate a stop to the modified Chinni female active closure means (22, 39) as suggested by Sabanci in order to facilitate engagement with the hook.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that Ditter does not disclose a pair of male active projections and a pair of male passive projections because all the projections have the same structure.  This is not persuasive because applicant has not recited any differing structure between the male active projections and the male passive projections in the claims.  Since there is no defining structure to separate a male active and male passive projections, the projections of Ditter are capable of functioning as both active and passive projections.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Chinni and Lalley is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both are directed to collapsible containers with panels being interconnected to form the container.
Regarding the combination of Chinni and Lalley, applicant makes the argument that the connections of Lalley used in the rejection are directed to a lid and wall connection.  This is not persuasive because the lid and the wall are panels that form the collapsible container and thus both are directed to panels and the specific teaching of the connection between panels can be used to modify the connection between panels of Chinni.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., simultaneous disengagement of the male active projections with the index and thumb fingers of a single hand) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735